Title: James Madison to Thomas Jefferson, 6 October 1809
From: Madison, James
To: Jefferson, Thomas


          Dear Sir  Washington Ocr 6. 1809
          I inclose for perusal a letter from Mr Dupont D. N. What does he mean by his desire “to contribute” to the Execution of his project of Education? You will observe that he has sent for you a copy of the Works of Turgot, as far as Edited. Be so good as to point out the mode in which you wish them to be transmitted. I expect a Waggon here next month which can take them to Orange, if you prefer that arrangement to a water one to Richmond.
          The late news from Europe will be found in the Newspapers. Jackson has been presented, and is on the threshold of business. He is not deficient in the diplomatic professions, but nothing appears, to contradict the presumption that he is so in the requisite instructions.
          We left Montpellier on friday last and reached Washington on monday about 3 OC. The heat was very oppressive on the road & has so continued since our arrival; notwithstanding a fine shower of rain the evening before the last. Be assured always of my affectionate & high respects
          
            James Madison
        